Title: The Warning No. V, [13 March 1797]
From: “Americus”,Hamilton, Alexander
To: 



[New York, March 13, 1797]

I have asserted, that the conduct of Great-Britain towards us and other neutral powers has been at no period so exceptionable, as that of France at the present juncture. A more distinct view of this truth may be useful, which will be assisted by a retrospect of the principal acts of violation on both sides.
Tho the circumstance was cotemporarily disclosed in all of our newspapers, yet so blind and deaf were we rendered by our partiality for France, that few among us, till very lately, have been aware, that the first of those acts is fairly chargeable upon her. Such notwithstanding is the fact. The first in order of time is a decree of the National Convention of the 9th of May, 1793, which reciting that neutral flags are not respected by the enemies of France, and enumerating some instances of alledged violation, proceeds to authorize the vessels of war and cruizers of France to arrest and conduct into her ports all neutral vessels which are found laden in whole or in part with provisions belonging to neutrals, or merchandizes belonging to the enemies of France; the latter to be confiscated as prize for the benefit of the captors, the former to be detained, but paid for according to their value at the places for which they were destined.
The instances enumerated as the pretext for so direct and formal an attack upon the rights of neutral powers, except two, turn upon the pretension to capture the goods of an enemy in the ships of a friend. Of the remaining two, one is the case of an American vessel going from Falmouth to St. Maloes with a cargo of wheat, which the decree states was taken by an English frigate and carried into Guernsey, where the agents of the English government detained the cargo, upon a promise to pay the value, as not being for French account; the other is the case of some French passengers going in a Genoese vessel from Cadiz to Bayonne, who were plundered on the passage by the crew of an English privateer.
There is no question but that Great Britain, from the beginning of the war, has claimed and exercised the right of capturing the property of her enemies found in neutral bottoms; and it has been unanswerably demonstrated, that for this she has the sanction of the general law of nations. But France, from the exercise of that right by Great Britain, when not forbidden by any treaty, can certainly derive no justification for the imitation of the practice, in opposition to the precise and peremptory stipulations of her treaties. Every treaty which established the rule of “free ships free goods” must have contemplated the unequal operation of that rule to the contracting parties, when one was at peace, the other at war; looking for indemnification to the correspondent right of taking friends property in enemies ships, and to the reciprocal effect of the rule, when the state of peace and war should be reserved. To make its unequal operation in an existing war, an excuse for disregarding the rule is therefore a subterfuge for a breach of faith, which hardly seeks to save appearances. France, as she was once, would have blushed to use it. It is one, among many instances, of the attempts of revolutionary France to dogmatize mankind out of its reason; as if she expected to work to change in the faculties as well as in the habits and opinions of men.
The case of the American vessel carried to Guernsay is that of a clear infraction of neutral right. But standing singly, it was sufficient evidence of a plan of the British government to pursue the principle. It countenanced suspicion of a secret order for the purpose; but it did not amount to proof of such an order. There might have been misapprehension or misrepresentation; or if neither was the case the circumstance was resolveable into the mere irregularity of particular agents—it is unjustifiable to ascribe to a government, as the result of a premeditated plan, and to use as the ground of reprisals, a single case of irregularity happening in a detached portion of the dominions of that government. France was bound to have waited for more full evidence. There was no warrant in a solitary precedent for general retaliation; even if we could admit the detestable doctrine, that the injustice of one belligerent power towards neutral nations is a warrant for similar injustice in another.
The violation of the courtesy of war in the instance of the French passengers, however brutal in itself, was truly a frivolous pretext for the decree. The frequency of irregular conduct in the commanders and crews of privateers, even in contempt of the regulations of their own governments, naturally explains such a transaction into the cupidity of individuals, and forbids the imputation of it to their government. There never was a war in which similar outrages did not occur in spite of the most sincere endeavors to prevent them.
The natural and plain conclusion is, that the decree in question was a wanton proceeding in the French government, uncountenanced by the previous conduct either of its enemies, or of the neutral nations who were destined to punishment for their faults.
For, the first order of the British government authorizing the seizure of provisions is dated the 6th of June 1793, nearly a month posterior to the French decrees. A[nd] there is not the least vestige of any prior order, the presumption is that none ever existed. If any had existed, the course of things has been such as to afford a moral certainty that it would have appeared. The subsequent date of the British order is a strong confirmation of the argument, that the affair of the vessel carried to Guernsey was nothing more than a particular irregularity.
The publicity of all the proceedings of the French government, and the celerity of communication between Paris and London, leave no doubt that the decree of May the 9th was known in London before the order of June the 6th. It follows that France herself furnished to Great Britain the example and the pretext for the most odious of the measure with which she is chargeable; and that, so far as precedent can justify crime, Great-Britain may find in the conduct of France the vindication of her own.
An obvious reflection presents itself. How great was the infatuations of France thus to set the example of an interruption of neutral commerce in provisions, in the freedom of which she was so much more interested than her adversaries! If the detention of the cargo at Guernsey was a bait, we cannot but be astonished at the stupid levity with which it was swallowed.
We are no less struck with the eager precipitancy with which France seized the pretext for a formal and systematic invasion of the rights of neutral powers; equally regardless of the obligations of treaty and of the injunctions of the laws of nations. The presumption of the connivance of a neutral power in infractions of its rights is the only colourable ground for the French idea of retaliation on the sufferers. Here the yet early stage of the war and the recency of the facts alledged as motives to the decree preclude the supposition of connivance. The unjust violence of France, consequently, in resorting to retaliation, stands without the slightest veil. From this prominent trait we may distinguish, without possibility of mistake, the real character of her system.

Americus.

